Title: [Diary entry: 26 May 1781]
From: Washington, George
To: 

26th. Received a Letter from the Honble. Jno. Laurens Minister from the United States of America at the Court of Versailles—informing me that the Sum of 6,000,000 of Livres was granted as a donation to this Country—to be applied in part to the purchase of Arms—Cloaths &ca. for the American Troops and the

ballance to my orders, & draughts at long sight and that a Fleet of 20 Sail of the Line was on its departure for the West Indies 12 of which were to proceed to this Coast where it was probable they might arrive in the Month of July. He also added that the Courts of Petersbg. & Vienna had offered their Mediation in settling the present troubles wch. the King of France, tho’ personally pleas’d with, could not accept without consulting his Allies. A Letter from Doctr. Lee—inclosing extracts of one from his Brother Wm. Lee Esqr. dated the 20th. of Feby. holds out strong assurances of Peace being restored in the course of this Yr.